DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/21/2022.
Applicant's election with traverse of Invention I/Species B in the reply filed on 2/21/2022 is acknowledged.  The traversal is on the ground(s) that the inventions can be searched together and thus do not constitute a burdensome search because they have some of the same features.  This is not found persuasive because the Inventions are classified differently and thus constitute a burdensome search. Applicant argues that the species share similar features and thus are not mutually exclusive. This is not found persuasive because the different species have the similar parts which are however configured differently which results in different channel configuration, different heat exchange flow configuration, and different mixing which is classified differently, patentably distinct and thus mutually exclusive (even if not uniquely claimed currently). Therefore the species have mutually exclusive characteristics which make them patentably distinct.
Finally, the only proper traversal to an election of species requirement is that the components are obvious variants over one another.  Absent such an admission, they are deemed separately patentable and a search burden exists for examining all of the differing species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 , 6-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FAGUNDES et al. US 2019/0055024 Al.
	Re claim 1, FAGUNDES et al. teach a temperature sensing device comprising: an air distribution inlet (60) through which primary air is blown into via an environmental control system (para 84); a cabin air inlet (62) through which secondary air enters from a passenger area of a fuselage, wherein the cabin air inlet is coupled to the air distribution inlet through a duct (74) and the secondary air is passively drawn into the cabin air inlet and to the duct due to a pressure difference present in the duct; and a temperature sensor (45) coupled to the duct and positioned downstream of the cabin air inlet along an airflow path of the secondary air so as to be exposed to the secondary air drawn in through the cabin air inlet and flowing through the duct (fig 3).  
Additionally noting that for clarity, the recitation “the secondary air is passively drawn into the cabin air inlet and to the duct due to a pressure difference present in the duct” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.


Re claim 2, FAGUNDES et al. teach the secondary air is drawn into the cabin air inlet due to air ejector principles, since all the structural claim limitations are met, and noting that for clarity, the recitation “the secondary air is drawn into the cabin air inlet due to air ejector principles” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Re claim 6, FAGUNDES et al. teach the air distribution inlet, the cabin air inlet, and the duct comprise additively manufactured components
The recitation of “the air distribution inlet, the cabin air inlet, and the duct comprise additively manufactured components” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

Re claim 7, FAGUNDES et al. teach the duct comprises: an opening into which a portion of the temperature sensor is inserted so as to be exposed to the secondary air drawn in through the cabin air inlet and flowing through the duct (annotated fig).  

    PNG
    media_image1.png
    852
    469
    media_image1.png
    Greyscale

Re claim 8, FAGUNDES et al. teach  a portion of the duct that connects to the cabin air inlet is an angled portion (fig 3 noting the change in widths along the ducts naturally created angled portions).  
Re claim 10, FAGUNDES et al. teach the secondary air drawn into the cabin air inlet to the duct mixes with the primary air blown into the air    distribution inlet after the secondary air drawn into the cabin air inlet to the duct passes by the temperature sensor (fig 3).  
Additionally noting that for clarity, the recitation “the secondary air drawn into the cabin air inlet to the duct mixes with the primary air blown into the air     distribution inlet after the secondary air drawn into the cabin air inlet to the duct passes by the temperature sensor” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 11, FAGUNDES et al. teach  an exhaust (64) coupled to the duct to exhaust the primary air mixed with the secondary air to an area between the passenger area of the fuselage and a fuselage perimeter of the fuselage (fig 2 noting the exhaust 64, since not integrally formed with the fuselage walls naturally meets the limitations of the claim).  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAGUNDES et al..
Re claim 3, the embodiment relied upon in FAGUNDES et al. fail to explicitly teach a nozzle.
Another embodiment of FAGUNDES et al. teach the duct has a nozzle (170) and wherein the pressure difference is caused by increased airflow velocity through the nozzle of the duct to provide a Venturi effect (para 132).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a nozzle as taught by combining embodiments in the FAGUNDES et al.  invention in order to advantageously allow for improved airflow due to pressure control.
Additionally noting that for clarity, the recitation “wherein the pressure difference is caused by increased airflow velocity through the nozzle of the duct” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Re claim 4, the embodiment relied upon in FAGUNDES et al. fail to explicitly teach barrels
Another embodiment of FAGUNDES et al. teach the duct comprises:  barrels (annotated fig) coupled to the air distribution inlet to direct airflow so as to create a lower pressure inside the duct as compared to the passenger area of the fuselage to further draw the secondary air into the cabin air inlet to provide a Venturi effect (para 132).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include barrels as taught by combining embodiments in the FAGUNDES et al.  invention in order to advantageously allow for improved airflow due to pressure control.
Additionally noting that for clarity, the recitation “to direct airflow so as to create a lower pressure inside the duct as compared to the passenger area of the fuselage to further draw the secondary air into the cabin air inlet” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.


    PNG
    media_image2.png
    778
    790
    media_image2.png
    Greyscale

 
Re claim 5, FAGUNDES et al. teach the barrels comprise additively manufactured components (noting any of the components may be additively manufactured ).  

The recitation of “comprise additively manufactured components” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

Claims 9  and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAGUNDES et al. in view of  Walkinshaw US 20090311951 A1.
Re claim 9, FAGUNDES et al. fail to explicitly teach a grille. 
Walkinshaw  teach an air grille (98) coupled to the cabin air inlet through which the secondary air enters from the passenger area of the fuselage ( fig 9b) to cover the air passageway.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a grille as taught by   in the FAGUNDES et al.  invention in order to advantageously allow for protection of the airways from entry of foreign objects and therefore provide a supply of filtered, purified and/or cleaned air to passengers and crew, mitigate against air contaminants emanating from neighboring occupants and equipment, and improve local thermal conditioning and comfort (para 10).

Re claim 12, FAGUNDES et al. teach an aircraft system comprising; and a temperature sensing device comprising: an air distribution inlet (60) through which primary air is blown into via an environmental control system (para 84); a cabin air inlet (62) through which secondary air enters from a passenger area of the fuselage, wherein the cabin air inlet is coupled to the air distribution inlet through a duct (74) and the secondary air is passively drawn into the cabin air inlet and to the duct due to a pressure difference present in the duct; and a temperature sensor (45) coupled to the duct and positioned downstream of the cabin air inlet along an airflow path of the secondary air so as to be exposed to the secondary air drawn in through the cabin air inlet and flowing through the duct (fig 3).  
 
FAGUNDES et al. fail to explicitly teach an air grille.
Walkinshaw teach an interior panel of a fuselage (fig 9b) including an air grille (98) to receive ambient cabin air, with the slot being covered by a filter (para 124).
When combined, the references teach a cabin air inlet (of the primary reference structure) coupled to the air grille and through which secondary air enters from a passenger area of the fuselage (noting the teaching of the secondary reference fig 9b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an air grille as taught by Walkinshaw in the FAGUNDES et al.  invention in order to advantageously allow for protection of the airways from entry of foreign objects and therefore provide a supply of filtered, purified and/or cleaned air to passengers and crew, mitigate against air contaminants emanating from neighboring occupants and equipment, and improve local thermal conditioning and comfort (para 10).
 
Additionally noting that for clarity, the recitation “the secondary air is passively drawn into the cabin air inlet and to the duct due to a pressure difference present in the duct” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
 
Re claim 13, FAGUNDES et al. teach  the temperature sensing device is mounted to a surface of the interior panel opposite the passenger area of the fuselage (fig 2 noting the device as shown is naturally attached to the top of the fuselage as it is not floating in air).  
Re claim 14, the embodiment relied upon in FAGUNDES et al. fail to explicitly teach barrels.
Another embodiment of FAGUNDES et al. teach the duct comprises:  barrels (annotated fig  ) coupled to the air distribution inlet to direct airflow so as to create a lower pressure inside the duct as compared to the passenger area in the fuselage to further draw the secondary air into the cabin air inlet to provide a Venturi effect (para 132).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include barrels as taught by combining embodiments in the FAGUNDES et al.  invention in order to advantageously allow for improved airflow due to pressure control.


    PNG
    media_image2.png
    778
    790
    media_image2.png
    Greyscale


Additionally noting that for clarity, the recitation “to direct airflow so as to create a lower pressure inside the duct as compared to the passenger area of the fuselage to further draw the secondary air into the cabin air inlet” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
 
Re claim 15, FAGUNDES et al. teach the duct comprises: an opening into which a portion of the temperature sensor is inserted so as to be exposed to the secondary air drawn in through the cabin air inlet and flowing through the duct (annotated fig).  

    PNG
    media_image1.png
    852
    469
    media_image1.png
    Greyscale



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAGUNDES et al. in view of Huber US 20100009617 A1.
Re claim 9, FAGUNDES et al. fail to explicitly teach a grille. 
Huber teach an air grille coupled to the cabin air inlet through which the secondary air enters from the passenger area of the fuselage (para 7) to cover the air passageway.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a grille as taught by Huber in the FAGUNDES et al.  invention in order to advantageously allow for protection of the airways from entry of foreign objects.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160377316 A1, US 20160033152 A1, US 20160231031 A1, US 20130214091 A1, US 7028753 B2, US 3368406 A, US 9511868 B2, US 6971607 B2, US 6619589 B2, US 20190085770 A1, US 20200262567 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763